Citation Nr: 1004261	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-35 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date prior to December 26, 
2006 for the grant of service connection for tinnitus, to 
include on the basis of clear and unmistakable error (CUE) 
in a June 1993 rating decision and a November 1993 rating 
decision.  

2.  Entitlement to service connection for enlarged heart and 
congestive heart failure.

3.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) with asthma to include 
as due to an enlarged heart or congestive heart failure.

4.  Entitlement to service connection for hypertension to 
include as due to an enlarged heart or congestive heart 
failure.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to January 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

In April 2009, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Colorado, Denver 
RO.  A transcript of the hearing is of record.

The issues of entitlement to service connection for enlarged 
heart with congestive heart failure, COPD with asthma and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 1993, the Veteran submitted a claim for 
service connection for hearing loss and the RO granted 
service connection for hearing loss in a June 1993 rating 
decision.  

2.  A November 1993 rating decision denied an increased 
rating for hearing loss.

3. The Veteran failed to establish an error of fact or law 
in the prior rating decisions dated in June 1993 and 
November 1993 that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, the result would have been manifestly 
different but for the error.

4.  On December 26, 2006, the RO received a claim from the 
Veteran for entitlement to service connection for tinnitus.

5.  Prior to December 26, 2006, there was no communication 
from the Veteran or his representative that may be construed 
as a claim for service connection for tinnitus.  


CONCLUSIONS OF LAW

1.  The July 1993 rating decision that denied service 
connection for hearing loss and the November 1993 rating 
decision that denied an increased rating claim for hearing 
loss does not contain clear and unmistakable error.  38 
U.S.C.A. §§ 5101, 5109A, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a) (2009).

2.  The criteria for an effective date prior to December 26, 
2006 for the establishment of service connection for 
tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 
and Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs 
(VA) to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  The requirement of requesting 
that the claimant provide any evidence in his possession 
that pertains to the claim was eliminated by the Secretary 
during the course of this appeal.  See 73 Fed. Reg. 23353 
(final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In regards to the Veteran's CUE claims, the Board finds that 
VCAA is not applicable to this issue as a matter of law.  
The Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA 
does not apply to Board CUE motions); Baldwin v. Principi, 
15 Vet. App. 302 (2001) (holding VCAA does not apply to RO 
CUE claims).  The general underpinning for the holding that 
the VCAA does not apply to CUE claims is that regulations 
and numerous legal precedents establish that a review for 
CUE is only upon the evidence of record at the time the 
decision was entered (with exceptions not applicable in this 
matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C. § 5109A 
that RO CUE must be based upon the evidence of record at the 
time of the decision); Disabled Am. Veterans v. Gober, 234 
F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations 
to this effect).

The Board notes that the issue of an earlier effective date 
was first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on the Veteran's 
claim.  Under 38 U.S.C.A. § 5103(a), VA, upon receipt of a 
complete or substantially complete application, must notify 
the claimant of the information and evidence necessary to 
substantiate the claim for benefits.  In this case, the 
earlier effective date issue on appeal did not stem from an 
application for benefits, but rather stemmed from a notice 
of disagreement to the effective date assigned by a VA 
decision.  Under 38 U.S.C.A. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the agency of original jurisdiction must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If VA 
receives a notice of disagreement in response to notice of 
its decision on a claim that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved; 
however, section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOPGCPREC 8-03 
(December 22, 2003), 69 Fed. Reg. 25180 (2004). 

In this regard, a September 2008 statement of the case 
(SOC), informed the Veteran of the information and evidence 
needed to substantiate his earlier effective date claim.  
The SOC also informed the Veteran of the regulations 
governing effective dates.  The SOC included the regulation 
regarding the VA's assistance in developing claims, which 
informed the Veteran of what evidence VA will attempt to 
obtain on the Veteran's behalf and what evidence the Veteran 
should submit on his behalf.  In the November 2008 
substantive appeal, the Veteran indicated that he read the 
statement of the case.  Furthermore, all the pertinent 
evidence is already of record.  In light of the above, 
further development in this regard would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
Veteran are to be avoided).  The VA has satisfied its 
obligation to notify. 

With regards to VA's duty to assist, it is noteworthy that 
determinations regarding effective dates of awards 
essentially are based on what was shown by the record at 
various points of time and application of governing law to 
those findings, and generally further development of the 
evidence is not necessary unless it is alleged that evidence 
constructively of record is outstanding.  Nevertheless, the 
Board has carefully reviewed the Veteran's service treatment 
records, reports of post-service private and VA treatment 
and examination, and the Veteran's statements in support of 
his claim, and it concludes that there has been no 
identification of further available evidence not already of 
record that would be relevant to the current issue on 
appeal.  Thus, VA's duty to assist has been met.

II.  Earlier Effective Date to include on the basis of CUE

The Veteran seeks an effective date earlier than December 
26, 2006 for service connection for tinnitus to include as 
on the basis of CUE in the June 1993 rating decision and the 
November 1993 rating decision.  In the October 2007 notice 
of disagreement, the Veteran asserts that he is entitled to 
an earlier effective date for the establishment of service 
connection for tinnitus.  Specifically, he contends that the 
June 1993 and the November 1993 rating decisions ignored his 
claim for service connection for tinnitus.  He asserts that 
the June 1993 and November 1993 rating decisions failed to 
review the service medical records in accordance with 38 
C.F.R. 3.303(a) and to assist the Veteran and administer the 
law "under a broad and liberal interpretation consistent 
with the facts in each case."  The Veteran contends that VA 
had a duty to assist in further developing his claim.  In 
the alternative, the Veteran argues that the VA examination 
in August 1993 noting that the Veteran had tinnitus and 
provided a nexus to service should be considered as a 
pending claim.  

Unless specifically provided otherwise, the effective date 
of an award of compensation based on an original claim shall 
be fixed in accordance with the facts found but shall not be 
earlier than the date of receipt of application.  See 38 
U.S.C.A. § 5110(a).  VA regulation provides the effective 
date of an award of compensation based on an original claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(a).  The effective date for an award of service 
connection for a disability shall be the day following 
separation from active service or date entitlement arose if 
the claim was received within one year after separation from 
service; otherwise, the effective date shall be date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).  

Under 38 C.F.R. § 3.105(a), previous determinations which 
are final and binding will be accepted as correct in the 
absence CUE.  Where evidence establishes such error, the 
prior decision will be reversed or amended.  A decision, 
which constitutes a reversal of a prior decision on the 
grounds of CUE, has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 U.S.C.A. § 7105.
 
The Veteran filed an original claim for service connection 
for hearing loss in January 1993.  At that time, the Veteran 
did not specifically list tinnitus or symptoms of tinnitus 
as a claim for compensation.  The Veteran failed to report 
to a scheduled VA examination.  Nonetheless, the RO granted 
service connection for hearing loss in a June 1993 rating 
decision based on the Veteran's service medical records.  
The issue of entitlement to service connection for tinnitus 
was not addressed in the rating decision.  Thereafter, the 
Veteran was provided with a VA examination in August 1993 
where he reported constant roaring tinnitus in the right 
ear.  Based on the results in the August 1993 VA 
examination, the RO denied an increased rating for hearing 
loss in a November 1993 rating decision. 

On December 26, 2006, the RO received a formal claim, VA 
Form 21-526, from the Veteran, which, in part, claimed 
ringing in his ears.  The Veteran was provided with a VA 
audiological examination in March 2007.  The examiner noted 
that the Veteran's report of the frequency and duration of 
tinnitus warrants a diagnosis of tinnitus and determined 
that the onset of tinnitus was during military service.   In 
a July 2007 rating decision, the RO granted service 
connection for tinnitus, evaluated as 10 percent disabling, 
effective December 26, 2006. 
 
A. CUE in the June 1993 and November 1993 Rating Decisions

With respect to the Veteran's claim of CUE, he did not 
submit a notice of disagreement for either rating decision 
within the required time period.  As a result, the June 1993 
and November 1993 RO rating decisions are final.  See 38 
U.S.C.A. § 7105.  The June 1993 and November 1993 rating 
decisions are therefore accepted as correct unless there is 
a finding of CUE in the rating decisions.  See 38 C.F.R. § 
3.105(a).    

In order for a claim of CUE to be valid, there must have 
been an error in the prior adjudication of the claim; either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made, and a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Id.  Simply to claim 
CUE on the basis that the previous adjudication improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE, nor can broad-brush allegations 
of "failure to follow the regulations" or "failure to give 
due process," or any other general, non-specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere 
misinterpretation of facts.  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991). It is a very specific and rare 
kind of error of fact or law that compels the conclusion, as 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision, which constitutes a reversal 
of a prior decision on the grounds of CUE, has the same 
effect as if the corrected decision had been made on the 
date of the reversed decision.  38 C.F.R. §§ 3.104(a); 
3.400(k).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior Adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Veteran contends that the RO committed CUE when it did 
not consider tinnitus in the rating decision of June 1993, 
which granted service connection for hearing loss, and the 
rating decision of November 1993 that denied a higher 
disability rating for bilateral hearing loss.  The Board 
notes that there can be no error with a decision that was 
never made.  CUE analysis is reserved for consideration of 
prior unnappealed RO or Board decisions, and tinnitus was 
not adjudicated by the RO prior to the July 2007 decision on 
appeal.  See 38 C.F.R. § 3.105(a).

The Veteran asserts that he was unaware that there was a 
difference between tinnitus and hearing loss.  He states 
that VA had the duty to assist him in developing his claim 
and that the August 1993 VA examination documenting tinnitus 
put VA on notice that the Veteran's hearing loss claim also 
included the claim for tinnitus.  He claims that VA failed 
its duty to assist by not developing the issue of tinnitus 
after the August 1993 VA examination and by not considering 
tinnitus in the June and November 1993 rating decisions.  

Even if there were some unspecified duty on the part of the 
RO to notify veterans of their potential entitlement to 
specific benefits, the RO's failure to do so does not 
constitute CUE, and the Veteran's contention does not 
constitute a valid allegation of CUE.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  Allegations that VA failed in its 
duty to assist are, as a matter of law, insufficient to 
plead CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(1994) ("an incomplete record, factually correct in all 
other respects, is not clearly and mistakably erroneous"); 
Cook v. Principi, 318 F.3d 1334, 1341 (Fed. Cir. 2002) 
(holding that a breach of a duty to assist cannot constitute 
CUE and that "grave procedural error" does not render a 
decision of VA non-final).  

Based on the foregoing, the Board has determined that the RO 
did not commit clear and unmistakable error in the June 1993 
and November 1993 rating decisions.   The Veteran has not 
showed either that the correct facts were not available to 
the RO, or that the laws were not correctly applied.  
Consequently, the criteria for showing CUE in the June 1993 
and November 1993 rating decisions have not been met.  

B.  Earlier Effective Date

In the November 2007 notice of disagreement, the Veteran 
contends that his initial January 1993 claim for service 
connection for hearing loss was also a claim for service 
connection for tinnitus.  Specifically, the Veteran asserts 
that when he filed the claim for hearing loss he was unaware 
of the difference between hearing loss and tinnitus.  See 
Hearing Transcript at 8.  The Veteran also claimed that the 
August 1993 VA examination report could be construed as an 
informal claim for service connection for tinnitus.  
Essentially, he asserts that, while the June 1993 rating 
decision granted service connection for hearing loss, it 
left unadjudicated the claim for service connection for 
tinnitus, as a result of which service connection for 
tinnitus should be granted effective no later than January 
27, 1993, the day following separation from military 
service. 
 
As noted above, under the applicable criteria, the effective 
date of a grant of service connection is the day following 
the date of separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b). 
 
In order for benefits to be paid, a specific claim in the 
form prescribed by the VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to him, will be considered filed as of the date of 
receipt of the informal communication.  An informal claim is 
any communication or action indicating an intent to apply 
for one or more VA benefits.  38 C.F.R. § 3.155.  The 
communication may be from the claimant, his representative, 
a Member of Congress, or anyone acting as next friend of a 
claimant who is not sui juris.   Such informal claim must 
identify the benefit sought.  Id. 

As noted above, the Veteran submitted a formal application 
for entitlement to service connection in January 1993 
listing hearing loss.  The Veteran did not make any 
reference to tinnitus or describe the symptoms of tinnitus 
in the January 1993 claim or in any other written 
communication until December 26, 2006.  

The Board recognizes that the Veteran reported constant 
roaring tinnitus in the August 1993 VA examination and a 
March 1992 service treatment record documents the Veteran's 
complaints of a hearing impairment resulting in diagnosis of  
mild to moderate sensorineural hearing loss in the right ear 
with constant tinnitus.  Nonetheless, while a treatment 
report may constitute an informal claim for some benefits, 
such as an increased rating for a condition already 
established as service connected, such is not the case with 
respect to original applications for service connection 
where, as in the instant case, there has been no prior 
allowance or disallowance of a formal claim for service 
connection.  See 38 C.F.R. § 3.157; Crawford v. Brown, 5 
Vet. App. 33 (1993).  In general, the mere fact that a 
symptom reported by the Veteran, such as roaring in the 
ears, was noted on audiological evaluation does not 
establish that he was then seeking service connection for a 
specific disability that may be associated with such 
symptom.  Moreover, the Court has held that the "mere 
presence of medical evidence does not establish an intent on 
the part of the veteran to seek...service connection...for the 
condition."  Brannon v. West, 12 Vet. App. 32, 35 (1998) 
(citing KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford 
v. Brown, 5 Vet. App. 33, 35 (1993)).  The VA examination 
report was submitted by a VA physician and the service 
treatment record was written by a clinician.  These medical 
reports do not constitute communication from the Veteran, 
his representative, a Member of Congress, or an agent 
communicating an intent to file a claim for compensation 
benefits.  38 C.F.R. § 3.155.  In other words, the March 
1992 service treatment record and the August 1993 VA 
examination do not meet the criteria for an informal claim.  
Id.  Based on the foregoing, the Board concludes that the 
August 1993 VA examination and the March 1992 service 
treatment record cannot constitute an original service 
connection claim for tinnitus.  

Although, the RO has no duty to read the mind of the 
claimant, the Court has held that the RO should construe a 
claim based on the reasonable expectations of the non-
expert, self-represented claimant and the evidence developed 
in processing that claim.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In this case, even considering the combination of 
the Veteran's claim for hearing loss, the documentation of a 
diagnosis of tinnitus and hearing loss after complaints of a 
hearing problem in service and the reported symptoms of 
tinnitus at the August 1993 VA examination does not indicate 
that VA should have construed the Veteran's hearing loss 
claim to include a claim for tinnitus.

The Board recognizes that the Veteran contends that he did 
not know that there was a difference between tinnitus and 
hearing loss.  However, the fact that the Veteran may not 
have known the difference between tinnitus and hearing loss 
does not preclude him from reporting the symptomatology of 
tinnitus, such as, a roaring or ringing sound in his ear.  
While the Board must interpret the Veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the Veteran.  See Brannon, 12 Vet. App. 
at 34-5.  In this case, there is no indication in the record 
of the Veteran's intent to apply for entitlement to service 
connection for tinnitus until December 26, 2006.   

In conclusion, the Board finds that the Veteran's initial 
claim for entitlement to service connection for tinnitus was 
received by the RO on December 26, 2006.  There is no 
evidence of record to show that there was any communication 
from the Veteran or his representative indicating the intent 
to apply for service connection for tinnitus, constituting a 
pending claim, prior to that date.  Therefore, the 
assignment of an earlier effective date for the grant of 
service connection for tinnitus is not warranted.


ORDER

1.  As no valid claim for clear and unmistakable error in 
the June 1993 and November 1993 rating decisions has been 
presented, the appeal is denied. 

2.  Entitlement to an earlier effective prior to December 
26, 2006 for the establishment of service connection for 
tinnitus is denied.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the 
Board can adjudicate the remaining issues on appeal.  

The Veteran contends that his congestive heart failure, 
hypertension and COPD with asthma are caused by or 
aggravated by his enlarged heart.  The Board observes that 
the Veteran was not provided with a VA examination or 
opinion.  VA has a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  39 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, the Veteran has a current diagnosis 
of cardiomegaly with congestive heart failure, hypertension 
and COPD with asthma.  The separation examination dated in 
December 1992 documents that the Veteran had an increased 
cardiac silhouette on chest X-ray.  The Board notes that an 
enlarged heart can be a symptom of or lead to congestive 
heart failure.  See The Merck Manual, Cardiovascular 
Disorders, Cardiomyopathies.  In addition, hypertension can 
be an etiology for congestive heart failure.  See The Merck 
Manual, Cardiovascular Disorders, Heart Failure, Cor 
Pulmonale, Pulmonary Edema.  Based on the foregoing, the 
Board concludes that a VA examination and opinion is 
necessary in order to decide the Veteran's claims.  


Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA examination to determine the 
identity and etiology of any 
cardiovascular disorder that may be 
present.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review, 
and the examiner should indicate that 
the claims folder was reviewed in 
connection with the examination.  All 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.

a.	The examiner is requested to 
review all pertinent records 
associated with the claims file 
and offer an opinion as to 
whether any heart disorder 
found on examination is at 
least as likely as not (i.e., a 
fifty percent or greater 
probability) related to active 
military service to include the 
documentation of an increased 
cardiac silhouette.  The 
examiner should provide a 
complete rationale for all 
conclusions reached.  

b.	The examiner should provide an 
opinion on whether the 
Veteran's hypertension is at 
least as likely as not (i.e., a 
fifty percent or greater 
probability) related to 
military service.  The examiner 
should provide a complete 
rationale for all conclusions 
reached.  

c.	The examiner should provide an 
opinion on whether the 
Veteran's chronic obstructive 
pulmonary disease with asthma 
(or other breathing disorder 
found on examination) is at 
least as likely as not (i.e., a 
fifty percent or greater 
probability) related to 
military service.  The examiner 
should provide a complete 
rationale for all conclusions 
reached.  

d.	If the answer to question (a) 
is affirmative and the answer 
to question (b) is negative, 
then the examiner should 
provide an opinion on whether 
the Veteran's hypertension is 
at least as likely as not 
(i.e., a fifty percent or 
greater probability) caused by 
or aggravated by an enlarged 
heart and/or congestive heart 
failure.  The examiner should 
provide a complete rationale 
for all conclusions reached.  

e.	If the answer to question (a) 
is affirmative and the answer 
to question (c) is negative, 
then the examiner should 
provide an opinion on whether 
the Veteran's and chronic 
obstructive pulmonary disease 
with asthma (or other breathing 
disorder found on examination) 
is at least as likely as not 
(i.e., a fifty percent or 
greater probability) caused by 
or aggravated by an enlarged 
heart and/or congestive heart 
failure.  The examiner should 
provide a complete rationale 
for all conclusions reached.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for enlarged heart and 
congestive heart failure, hypertension 
and chronic obstructive pulmonary 
disease with asthma, based on a review 
of the entire evidentiary record.  If 
the benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


